Civil action to dissolve alleged partnership and for an accounting.
Plaintiff alleges that on or about 1 January, 1946, he and the defendants entered into a business partnership under the firm name and style of B.  W. Electric Service, and operated the same at 810 Cleveland Street, Durham, N.C.; that plaintiff no longer desires to continue the association in the business as a partner, and has so notified the defendants; that no satisfactory basis of liquidation has been agreed upon; wherefore, plaintiff brings this action for dissolution of the partnership, for an accounting and for a division of the assets. *Page 178 
The defendants answered, denying the existence of any partnership with the plaintiff, and alleging that plaintiff was employed by the defendants on a salary basis as an electrical helper; that he was not a licensed electrician, and that he had never qualified himself to become a partner in the business, but defendants offer to form a partnership with the plaintiff upon his obtaining an electrician's license as required by the ordinance of the City of Durham.
Upon the issue thus joined, the jury returned the following verdict:
"Did the plaintiff and the defendants enter into a co-partnership as alleged in the complaint? Ans. Yes."
Judgment was thereupon entered on the verdict, declaring the existence of a partnership, and ordering a reference under the statute to hear and determine the remaining matters in controversy.
The defendants appeal, assigning as error the ruling on the demurrer to the evidence, and the refusal of the court to set aside the verdict as against the greater weight of the evidence.
The evidence was sufficient to carry the case to the jury on the issue submitted, and the refusal to set aside the verdict as against the weight of the evidence was a matter addressed to the sound discretion of the trial court. G.S., 1-207; Goodman v. Goodman, 201 N.C. 808, 161 S.E. 686.
On the record, as presented, no reversible error has been made to appear. Hence, the verdict and judgment will be upheld.
No error. *Page 179